DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered. 

Status of the Claims
Claims 2, 6-9 and 13 have been cancelled in a previous communication.  Claims 1, 3-5, 10-12, and 14-23 are pending and under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-12, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record).

Serafini discloses a method of healing wounds by applying a gel containing 92 g sugar in a hydrogel material formed from 50 mL water and 2 g hydroxyethyl cellulose (please refer to page 37 of the instant specification, which indicates that hydroxyethyl cellulose is a “hydrogel biomaterial” that forms the required solid, semisolid, pseudoplastic or plastic structure with water; abstract, page 5).  The composition is free of iodine.  The ratio of sugar to water is 92 g to 50 mL.  Using a density of 1.59 g/mL for sugar, the amount of sugar used to formulate Serafini’s sugar hydrogel is approximately 58 mL in volume.  Although this calculation does not account for the effect of the 4% wt/vol hydroxyethylcellulose on the hydrogel’s density, the vol/vol ratio of sugar to hydrogel (which is mostly water) in Serafini’s composition is approximately 1.16:1; i.e. approximately 1:1 vol/vol as recited in the instant claims.  Serafini discloses that the sugar gel is more easily applicable to the wound than granulated sugar because the gel consistency provided to the composition by the hydroxyethyl cellulose allows better adhesion (page 6).  Serafini discloses that both granulated sugar and the sugar hydrogel promote wound granulation tissue development, with slight superiority of the sugar gel over the granulated sugar without a hydrogel (page 7).  Serafini discloses further that in the context of wound treatment, sugar in general was proposed to create an environment with low water and was known to promote concentration in the aqueous wound solution so the water activity in the wound is below the limit needed for bacteria to thrive (i.e. sugar application to a wound draws water out; page 1). Finally, Serafini discloses that frequency of dressing changes for wounds treated with sugar is dictated by how quickly the sugar is diluted by the exudates and can vary from one to three times a day (page 2).
Serafini does not disclose a hydrogel composition composed of about 70% water and about 30 % glycerol and does not disclose that the wound is chronic/non-healing.
Dentsman discloses a composition for treating chronic wounds (title) and specifically in example I on pages 2-3, discloses a method of treating a wound in patients with compromised wound healing (para 0035) by applying a formulation comprising sugarcane block and hydroxyethyl cellulose (table I following para 0036).  The hydroxyethyl cellulose is a gelling agent.  Thus, Dentsman’s composition is very similar to Serafini’s sugar hydrogel.
Experiment II shows that compositions used to treat groups B and C, containing sugarcane extract or sugarcane block (i.e. crystalized sugars from sugarcane) are markedly more effective in promoting wound re-epithelialization relative to a hydrogel only control (group A) or untreated control (group B).  See para 0041-0043 and Fig 4.  Figure 4 (see B, sugarcane extract vs. C sugarcane block) shows the composition containing sugarcane block (i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% crystalized sucrose 6-15% crystalized fructose; 00029) is more effective in promoting wound re-epithelialization than the composition containing the sugarcane extract (i.e. a sugarcane extract from which water has not been removed).  
Dentsman discloses further that compositions according to their invention containing the sugarcane block are most effective in an experiment analyzing antibacterial efficacy of various wound treatments; see 0058 which states “the wound treatment compound described in Example I had the lowest PA [Pseudomonas aeruginosa] counts”.  The examiner notes that the composition according to Example I is a hydrogel containing sugarcane block, water, and hydroxyethyl cellulose.  In example IV, this is compared to various controls as described in para 0055, including an untreated control, a control containing the antibiotic mupirocin, a control containing sugarcane extract, and a hydrogel from which the sugarcane block is absent.  This experiment shows that compositions containing sugarcane block (treatment group C, i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% sucrose 6-15% fructose; see 00029) is more effective in reducing the presence of pathogenic microorganisms than a composition containing sugarcane extract that has not been crystalized (treatment group B, as described in 0055).  
Thus, in view of Serafini and Dentsman, one of skill in the art would recognize that hydrogel compositions containing sugar and, in view of Serafini, particularly containing a hydrogel biomaterial and sugar at an approximately 1:1 vol/vol ratio are effective at promoting wound healing, and are effective at promoting wound re-epithelialization and have an anti-bacterial effect.  Moreover, as noted above, one having ordinary skill in the art would recognize that the sugarcane block (i.e. crystalized sugar derived from sugarcane extract) disclosed by Dentsman also causes a marked reduction in bacterial infection in wounds relative to untreated control, a hydrogel control, a control containing the antibacterial agent mupirocin, and a composition containing sugarcane extract (i.e. non-crystalized material extracted from sugarcane).   One having ordinary skill in the art at the effective filing date of the instant invention would have predicted that using a sugar-containing hydrogel having granulated table sugar would also be effective in treating chronic wounds because Dentsman discloses that sugar containing hydrogels can be used for this purpose.   
With regard to instant claim 1, as the term “hydrogel biomaterial” is not formally defined in the specification, the examiner interprets “hydrogel biomaterial” to embrace the remainder of the composition other than the granulated sugar.  Serafini discloses a ratio of hydrogel to sugar of approximately 1:1 vol/vol.  Moreover, ranges in amount in terms of percent by weight are disclosed by Dentsman in para 0030-0032.  This would give one of ordinary skill a starting point in optimizing the amount of the amount of sugar in the composition required to achieve the desired outcome disclosed by Dentsman of chronic wound healing.  Please refer to MPEP 2144.05. 
Dentsman discloses compositions comprising water in amounts ranging from 20-60% by weight relative to the total weight of the composition (para 0032).  While the numerical range is less than the value recited in instant claim 1 of 70%, the examiner notes that the percentages disclosed by Dentsman include the amount of sugarcane extract in the composition, whereas the instant claims recite a limitation on the amount of water in the hydrogel biomaterial component only.  If the percentage of sugarcane extract is excluded from the quantities disclosed by Dentsman at para 0032, it is clear that Dentsman also discloses hydrogels containing water in a range that embraces the amount of water required by instant claim 1.  It is noted that Dentsman discloses an embodiment in which glycerin (i.e. glycerol) is contained in amounts lower than required by instant claim 1 (para 0032 discloses using glycerol at about 0-3% by weight relative to the total weight of the composition); however using higher amounts of glycerol in compositions for wound healing was known in the art: 
Junginger discloses using glycerol in amounts up to 30% by weight (para 0040) in hydrogel compositions for wound healing (title).
It would have been prima facie obvious to use higher amounts of glycerol than those disclosed by Dentsman in an embodiment, at least up to 30%, because one of ordinary skill in the art would recognize such compositions as suitable for wound treatment.  See MPEP 2144.07.
As noted above, Serafini discloses a hydrogel containing hydroxyethyl cellulose and water and Dentsman discloses that the hydrogel may contain hydroxyethyl cellulose and glycerin (i.e. glycerol; para 0032) but is silent with respect to including allantoin or sodium lactate in the composition.
Risse discloses that both allantoin and sodium lactate were known as wound healing agents (para 0027).
It would have been prima facie obvious to add allantoin and sodium lactate to the wound healing hydrogel disclosed by Dentsman because these agents were known at the time the instant invention was filed to serve the same purpose.  See MPEP 2144.06.  
With regard to instant claims 1 and 10, the composition is applied topically (para 0038 discloses cleaning the wounds followed by applying the composition to the wound).  
With regard to the intended outcomes recited in instant claims 1 and 3-5, Serafini discloses improved development of granulation tissue and reduced bacterial infection and Dentsman discloses that percent wound closure is greater in the compositions containing sugarcane block than in compositions from which the sugarcane block is absent.  Finally, Dentsman discloses effective treatment of the wounds (para 0039) and with regard to claims 1 and 3-5, example II and Fig 4 show re-epithelization in compositions containing sugarcane block and no re-epithelialization in ones from which sugar is absent.  
With regard to instant claim 11, Dentsman discloses applying the composition to the wound followed by application of a wound covering (0038).  It would have been prima facie obvious to design the treatment protocol such that the composition was applied using a wound dressing that had the composition contained thereon rather than the stepwise protocol disclosed by Dentsman in example 1.  The skilled Artisan would have been motivated to do so in order to simplify the application procedure.  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require applying the composition to any wound dressing known in the art.  See also para 0032 of Dentsman, which discloses applying the composition with any dressing known in the art.  
With regard to instant claim 12, Dentsman discloses using a film dressing (0033).
With regards to instant claims 15-17, Dentsman discloses that the compositions may contain copper (para 0029), therefore it would have been prima facie obvious to include this in the composition used to treat the chronic wound.  Kato discloses that copper (Cu) has antibiotic properties (see col 1, line 51-57).  Thus, Dentsman discloses including an antibiotic in the composition.  
With regard to claim 22, the treated wounds are clearly healing and the presence of pathogenic microorganisms is lowered therefore the examiner considers a method of treating a wound using Serafini’s or Dentsman’s composition to possess this intended outcome, particularly in view of the similarity of the claimed ingredients to those in the prior art as well as the known effect of sugar-containing hydrogels on wound healing and water removal from the wound area.  A healed wound would exhibit lesser degree of each of the above properties than an unhealed wound such as those possessed by patients in the control groups of Dentsman’s experiments.  
With regard to claim 23, as noted above, the sugar-hydrogel compositions of Serafini/Dentsman kill microorganisms and accelerate re-epithelialization.  The examiner also notes that there is no degree of effect required by claim 23, thus, any amount of killing microorganisms and re-epithelialization falls within the scope of the claims.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Taylor et al.  (US 5,967,979; issue date: 10/19/1999; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to imaging the wound to measure change in wound area with a 3-dimensional camera system.  
Taylor discloses a wound measurement apparatus that can provide three dimensional features of a wound using camera system (abstract and e.g. col 8, lines 25-35).  
It would have been prima facie obvious to measure wound healing in the studies disclosed by Dentsman using a 3-dimensional imaging method including a camera such as the method disclosed by Taylor.  One of ordinary skill in the art would have been motivated to do so in order to provide improved accuracy for analyzing effectiveness of the treatment.  The skilled Artisan would have had a reasonable expectation of success because this would merely require applying Taylor’s method to the wounds treated with Dentsman’s composition.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Gomer et al. (US 2006/0002938; publication date: 01/05/2006; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to including the growth factors recited in instant claim 18.
Gomer discloses that FGF was known as a wound healing factor at the time the instant invention was filed (see clam 22).
It would have been prima facie obvious to add FGF to the wound dressing disclosed by Dentsman because these two agents were known for the same purpose.  Please refer to MPEP 2144.06.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Velazquez et al. (US 2010/0272684; publication date: 10/28/2010; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to including adjunct therapy in the method. 
Velazquez discloses that hyperbaric oxygen therapy improves chronic dermal ulcers in diabetic patients (abstract, para 0046).  
It would have been prima facie obvious to co-treat the patients in the method disclosed by Dentsman with hyperbaric oxygen.  One of ordinary skill in the art would have been motivated to do so in order to increase the efficacy of treatment by employing multiple wound healing stimulants.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding in a step of exposing the wound to hyperbaric oxygen as disclosed by Velazquez.  

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.

On page 9, Applicant asserts that the examiner’s statement that the instant invention must be compared to the closest prior art is a baseless assertion and argues that evidence of unexpected properties may be in the form o a direct or indirect comparison of the claimed invention with the closest prior art. 
The examiner agrees that MPEP 716.02(b)(III) states “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims”.  MPEP 716.02(b) also states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”.  The examiner’s position that a side-by-side comparison to the closest prior art finds basis in the requirement for statistical significance.  (Emphasis added.)  In the biological arts great variability is expected among experiments carried out on different days and/or in different research groups by different individuals, using different mice that have not been matched for potential confounding variable such as sex, diet, housing conditions, age, and weight and retrospective comparisons to archival data are rarely if ever considered reliable.  The examiner maintains the opinion that a side-by-side comparison to the closest prior art (Serafini) would be required in the instant case to establish a statistically significant superior performance.  

On page 9, Applicant argues that Dr. Aslam’s statement that higher sugar concentration in Serafini than in the invention as claimed is more likely to create larger micropores resulting in a looser matrix is an indirect comparison to Serafini. 
The examiner respectfully disagrees.  This is a hypothetical explanation for a possible but unestablished difference between the instant invention and Serafini; however, there is no actual direct or indirect comparison of the efficacy of Serafini’s composition with that of the instant invention in any manner that would establish the criticality of the claimed range for unexpected efficacy relative to Serafini’s composition.  Moreover, the examiner maintains that comparison to archival data would not be of sufficient scientific rigor to establish a statistically significant difference between the instant invention and the closest prior art, as explained above because of the high variability of in vivo experiments.  

On page 10, Applicant asserts that the criticality of the 1:1 v/v ratio of sugar to hydrogel material of the presently claimed method of producing a pharmaceutical composition as supported by Dr. Aslam’s 132 declaration has not been rebutted by the examiner.
This assertion is not persuasive because nothing of record to include any of the 132 declarations submitted by Dr. Aslam provides any evidence (i.e. data showing that the sugar to hydrogel volume ratio of 1:1 performs unexpectedly better than other ratios).  A strictly hypothetical mechanism for some alleged but unestablished superiority does not compensate for the absence on the record of any evidence of superiority.  There is nothing to rebut. 

On page 10, Applicant argues with reference to Dr. Aslam’s statements in the declaration should be afforded weight on the record, insomuch as they might be considered opinion testimony. 
Again, no data showing that the 1:1 volume ratio of sugar to hydrogel is critical for unexpectedly superior performance has been made of record.  See MPEP 716.02(b):  Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."; Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant. See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).  The examiner maintains the opinion that Dr. Aslam’s statement "the higher sugar concentration in Serafini than in the invention as claimed is more likely to create larger micropores resulting in a looser matrix” (emphasis added) is speculative, i.e. a guess regarding a hypothesis that could explain a difference if there were one, but not the type of objective evidence that can establish unexpectedly superior performance.  No unexpectedly superior performance over the closest prior art or criticality of the claimed amounts have been made of record.  In fact, as explained previously by the examiner, only a miniscule difference exists in the vol/vol ratio recited in the instant claims and the ratio in Serafini’s example (1:1 as claimed vs 1:1.16 as exemplified by Serafini) and no data has been presented to indicate any difference in efficacy exists between a hydrogel, as claimed, and the example disclosed by Serafini.  Serafini discloses improved development of granulation tissue and reduced bacterial infection in wounds treated with sugar or with sugar-hydrogel and Dentsman discloses that percent wound closure is greater in the hydrogel compositions containing sugarcane block than in the hydrogel compositions from which the sugarcane block is absent.  Dentsman discloses effective treatment of the wounds (para 0039) and example II and Fig 4 show re-epithelization in compositions containing sugarcane block and no re-epithelialization in ones from which sugar is absent (i.e. the claimed effect is observed in a prior art experiment that evaluates the outcome recited in the instant claims).  Clearly adding sugar to hydrogels results in highly effective treatment of wounds, including chronic wounds.  

On page 11, Applicant cites an experiment in the specification showing that the claimed sugar hydrogel performs better than a prior art substance that has been used and tested in wound healing for many decades.
This is not persuasive simply because it is not a comparison to the closest prior art. Serafini is the closest prior art. 

On page 12, Applicant states that Ko is relevant to the rejection of the claims.
The examiner has fully evaluated Ko as it is relevant to the obviousness rejection previously on the record.  

On page 12, Applicant asserts that the examiner has essentially accused Dr. Aslam of misrepresentation in the declaration and what would amount to violation of 18 USC 1001. 
At no point has the examiner made any accusation that Dr. Aslam has violated 18 USC 1001.  Such an interpretation of the Office action is wholly inappropriate.  The examiner could not possibly know Declarant’s thinking (i.e. the examiner could not possibly know whether Declarant knowingly misrepresented Serafini), but the presumption would be that Declarant misunderstood the Serafini reference.   The word “mischaracterization” means to characterize something wrongly and the fact remains that Declarant wrongly described the teachings of Serafini.  Applicant argues that Serafini’s text replicated by Declarant could not be a misrepresentation because it is a direct quote.  Of course the direct quoted text itself was accurate.  Declarant’s conclusion was simply incorrect.  In contrast to the assertion that the examiner is “polic[ing] the UPSTO”, it is the examiner’s duty to fully evaluate statements made in the declaration and to point out any and all flawed reasoning. The examiner notes that Applicant does not traverse the point that Serafini’s experiment did not evaluate a difference between wound area between patients treated with hydrogel vehicle only vs. patients treated with a sugar-containing hydrogel but rather compared the difference in frequency of negative bacteriological culture in wounds treated with sugar vs. wounds treated with a sugar hydrogel.  The examiner maintains the opinion for reasons of record that no conclusion can be drawn from the cited portion of Serafini regarding wound area in patients treated with hydrogel vehicle only vs. sugar-containing hydrogel because this section of Serafini reports frequency of negative bacteriological culture in wounds treated with sugar vs. wounds treated with sugar-containing hydrogel (i.e. Serafini’s experiment cited by Declarant does not address the claimed outcome in any way).  

Conclusion
No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617